Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 5, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146776                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 146776
                                                                   COA: 307054
                                                                   Kent CC: 10-010055-FC
  RICHARD DAMIEN OSBORNE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 14, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for consideration of the merits of the
  defendant’s challenges to Offense Variable (OV) 9, MCL 777.39; OV 11, MCL 777.41;
  and OV 13, MCL 777.43. The plea hearing transcript shows that the defendant did not
  agree to a specific minimum-sentence range of 42 to 70 months. Rather, the prosecutor
  agreed to recommend a sentence within this range. As a result, the defendant did not
  bind himself to a particular guidelines range as part of his plea agreement and did not
  waive his challenges to the offense variable scoring.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 5, 2013
           t0529
                                                                              Clerk